UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1096



FRANCIS P. SAITTA,

                                              Plaintiff - Appellant,

          versus


MORGAN STATE UNIVERSITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-99-
1971-MJG)


Submitted:   May 10, 2000                     Decided:   May 19, 2000


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Francis P. Saitta, Appellant Pro Se. Mark Jason Davis, Assistant
Attorney General, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Francis Saitta appeals the district court’s order granting

summary judgment to Morgan State University and dismissing his em-

ployment discrimination complaint. We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. See Saitta

v. Morgan State University, No. CA-99-1971 (D. Md. Jan. 7, 2000).*

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order is dated January 6,
2000, the district court’s records show that it was entered on the
docket sheet on January 7, 2000. Pursuant to Rules 58 and 79(a) of
the Federal Rules of Civil Procedure, it is the date that the order
was physically entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2